Citation Nr: 1131573	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  03-29 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda G. Alderman




INTRODUCTION

The Veteran had active military service from September 1966 to January 1969.  The Veteran died in November 2010.  The appellant is his spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2004.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in December 2004 and December 2008 for additional development.  In November 2010, the Veteran died and in March 2011, the Board dismissed this case because it no longer had jurisdiction after the Veteran's death.  Subsequent to the Board's dismissal, the appellant petitioned the RO and was successfully substituted as the Veteran for this matter.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Therefore, the Board has jurisdiction the adjudicate this matter on the merits.  


FINDING OF FACT

The Veteran's hepatitis C has been variously ascribed to intravenous drug use, risky sexual behavior, tattoos, and exposure to body fluids from handling the deceased remains of soldiers, all of which were among the activities engaged in by the Veteran during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, because the Board is granting the benefit sought, any error in these obligations would not prejudice the appellant.  


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the appellant seeks service connection for hepatitis C.  General risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.

Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  VBA Fast Letter 04-13 (June 29, 2004).

The law and regulations provide that compensation shall not be paid if the disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.

During the pendency of his claim, the Veteran had a diagnosis of hepatitis C; therefore, he had a current disability for VA purposes.  The first indication of a hepatitis C diagnosis is in private treatment records dated November 1991.  (Etiology was not indicated.)

Historically, the Veteran's entrance examination noted that he had four tattoos.  He credibly contended he acquired additional tattoos during service, and he credibly contended he abused drugs intravenously (IV) during service.  It has also been established the Veteran worked in graves registration during service, and service treatment records (STRs) indicate that he was treated for a venereal disease.  (The STRs are negative for a diagnosis of hepatitis C, and the Veteran's work in graves registration was a stressor which formed a basis for his award of service connection for post traumatic stress disorder.)  

As to the etiology of the Veteran's hepatitis C, there are three medical opinions.  The first is the report of a March 2002 VA examination.  The examiner stated that the Veteran probably acquired the condition in service as a result of handling human remains, engaging in risky sexual behavior, IV drug use, and obtaining tattoos.  The second is the report of an August 2005 VA examination.  That examiner indicated exposure to the following risk factors: tattoos during service, blood exposure during service, and IV drug use during service.  The examiner, however, opined that because the Veteran had more than one positive risk factor for hepatitis C, that there is no way to identify the most likely source of his hepatitis infection.  

The last medical opinion comes from the physician who treated the Veteran for liver cancer toward the end of the Veteran's life.  He attributed the Veteran's hepatitis C to his exposure to bodily fluids from the remains of casualties during service.  

Since the only medical opinions of record that address the etiology of the Veteran's hepatitis C, link the onset of it to one or more of four in-service activities, only one of which is willful misconduct, (IV drug abuse), with the resolution of reasonable doubt in the appellant's favor, it may be concluded the evidence supports the finding that hepatitis C was incurred during service, and not the result of willful misconduct.  Accordingly, a basis upon which to establish service connection for hepatitis C has been presented.  

ORDER

Service connection for hepatitis C is granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


